DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 4-7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In regard to claim 1, the recitation, “a cooldown module configured to: 
receive sensor signals from one or more temperature sensors of an imaging assembly having a Dewar cooler system; 
receive a time from a clock module; 
determine a cooldown time to a predetermined temperature to output the cooldown time, wherein the cooldown module is configured to output the cooldown time for determining a health of the Dewar cooler system and/or a component thereof; 
send a command to a cooler of the Dewar cooler system to cause the cooler to provide maximum cooling to a Dewar of the Dewar cooler system; and 
control a power supply of the Dewar cooler system in a closed loop control by varying at least one of voltage, current, and/or frequency of power driving the Dewar cooler system as a function of sensed temperature.” contains new matter as the scope of the recitation includes that the module controls the power supply of the Dewar cooler system as a function of sensed temperature and at the same time commands the Dewar cooler system to provide maximum cooling.  However, these are not disclosed as occurring at the same time and are actually mutually exclusive operations.  The power supply cannot vary with temperature and be set at an unchanging maximum.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 4-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 1, the recitation, “a cooldown module configured to: 
receive sensor signals from one or more temperature sensors of an imaging assembly having a Dewar cooler system; 
receive a time from a clock module; 
determine a cooldown time to a predetermined temperature to output the cooldown time, wherein the cooldown module is configured to output the cooldown time for determining a health of the Dewar cooler system and/or a component thereof; 
send a command to a cooler of the Dewar cooler system to cause the cooler to provide maximum cooling to a Dewar of the Dewar cooler system; and 
control a power supply of the Dewar cooler system in a closed loop control by varying at least one of voltage, current, and/or frequency of power driving the Dewar cooler system as a function of sensed temperature.” is indefinite since it is not clear how maximum cooling is commanded and the power to the cooler is variable with temperature.  There is no way to discern if the recitation requires these to occur at the same time or not.  
	Further, the recitations use and of cooler and Dewar cooler system is unclear since it appears that these are the same structure and there is no way to determine what structure is the Dewar cooler system and what structure is the cooler.
	Further, the recitation, “provide maximum cooling to a Dewar of the Dewar cooling system” is indefinite as the is no way to determine what amount of cooling is included and excluded by the relative term.  Relative terms have no patentably distinct meaning without some comparison.  Just as the term “tall” is relative and there is no way to determine if something is tall except by comparison with something else.
	In regard to claim 4, the recitation, “a health” is indefinite since claim 1 already introduces the health and it is unclear how to interpret the recitation.
	In regard to claim 6, the recitation, “to determine the health of the dewar cooler system” is indefinite since the health previously recited in claim 1 is determined by the cooldown time as defined by claim 1 and there is no way to determine how that same determination is remade by or in any way determined instead by vibration sensing as claimed.  The present recitation appears to mash together two different determinations and there is no way to determine their relationship.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that the following claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The claim limitation of claim 1 above invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
There is no support for performing the functions at the same as is within the scope of the claim recitation.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoelter (US 2021/0215402) in view of Bihannic (US 9010134).
	Hoelter teaches an imaging assembly (180, 170, para. 25) having a Dewar cooler system (cryocooler 170) comprising a cooler (176), the cooler (176) providing cooling to the imaging assembly (180); a Dewar (cryocooler containment, para. 4, 40); a Dewar cooler control module (at least part of 120, 190, 110), comprising: a cooldown module (at least 120, 190) configured to: 
	receive sensor signals (para. 26 “sensor signals”) from one or more temperature sensors (134) of the imaging assembly (180);
control a power supply (at least 123) of the Dewar cooler system (170) in a closed loop control (para. 26, temperatures are feedback to the controller) by varying at least one of voltage, current, and/or frequency (voltage para. 39) of power driving the Dewar cooler system as a function of sensed temperature (para. 26, 29, 36, 64, temperature is measured with temperature sensors 134 and is feedback to generate drive signals to the cryocooler); send a command to the cooler (176) of the Dewar cooler system (170) to cause the cooler (176) to provide a maximum cooling to the Dewar (containment) of the Dewar cooler system (170)(see that when temperatures are highest the controller 120, 190, 110 will command a maximum cooling will be provided by the cooler, relatively); further, Hoelter teaches a vibration monitoring module (part of 120, 190, 110 sensing and controlling based on vibration) is configured to receive vibration sensor signals (para. 38 “measured vibration”) from one or more vibration sensors (para. 38, “one or more sensors”) in one or more locations (cold finger and electronic device 180 – para. 38) of the imaging assembly (180); the one or more vibration sensors include at least one sensor within the Dewar (see on cold finger), and at least one sensor attached to an imaging device (180; para. 38); a health monitoring module (part of 120, 190, 110 determining performance of cooler) configured to determine a health (performance of cooler) of the dewar cooler system (170) based on output from the vibration monitoring module (part of 120, 190, 110 sensing and controlling based on vibration).
Hoelter does not explicitly teach that the cooldown module is configured to: receive a time from a clock module and determine a cooldown time to a predetermined temperature to output the cooldown time, wherein the cooldown module is configured to output the cooldown time for determining a health of the dewar cooler system and/or a component thereof, and a health monitoring module configured to receive the cooldown time from the cooldown module and to determine the health of the dewar cooler system as a function of the cooldown time.  
However, Bihannic explicitly teaches a control module (part of 6-9) that is configured to: receive a time from a clock module (column 1, line 30-35, portion of controller that measures time counts time) and determine a cooldown time (TMF, column 2, line 5-10) to a predetermined temperature (target temperature cooled down to, column 1, line 30-40) to output the cooldown time, wherein the cooldown module is configured to output the cooldown time (TMF) for determining a health (“state of health of the cooler-detector” column 1, line 55-60) of a dewar cooler system (column 1, line 55 – column 2, line 11)(3); a health monitoring module (other part of 6-9) configured to receive the cooldown time (TMF) from the cooldown module (part of 6-9) and to determine the health (“state of health”) of the dewar cooler system (3) as a function of the cooldown time (TMF).  Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to modify the control system of Hoelter with the predictive maintenance controller structure and operations of Bihannic as described above, for the purpose of providing the ability to predict the need for maintenance from cooldown time without unduly increasing the bulk of the system and to obtain such prediction with efficient use of computer resources.



Claim(s) 1, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoelter (US 2021/0215402) in view of Bihannic (US 9010134) and further in view of Ogden (US 8794016).
	Hoelter teaches an imaging assembly (180, 170, para. 25) having a Dewar cooler system (cryocooler 170) comprising a cooler (176), the cooler (176) providing cooling to the imaging assembly (180); a Dewar (cryocooler containment, para. 4, 40); a Dewar cooler control module (at least part of 120, 190, 110), comprising: a cooldown module (at least 120, 190) configured to: 
	receive sensor signals (para. 26 “sensor signals”) from one or more temperature sensors (134) of the imaging assembly (180);
control a power supply (at least 123) of the Dewar cooler system (170) in a closed loop control (para. 26, temperatures are feedback to the controller) by varying at least one of voltage, current, and/or frequency (voltage para. 39) of power driving the Dewar cooler system as a function of sensed temperature (para. 26, 29, 36, 64, temperature is measured with temperature sensors 134 and is feedback to generate drive signals to the cryocooler); send a command to the cooler (176) of the Dewar cooler system (170) to cause the cooler (176) to provide a maximum cooling to the Dewar (containment) of the Dewar cooler system (170)(see that when temperatures are highest the controller 120, 190, 110 will command a maximum cooling will be provided by the cooler, relatively); further, Hoelter teaches a vibration monitoring module (part of 120, 190, 110 sensing and controlling based on vibration) is configured to receive vibration sensor signals (para. 38 “measured vibration”) from one or more vibration sensors (para. 38, “one or more sensors”) in one or more locations (cold finger and electronic device 180 – para. 38) of the imaging assembly (180); the one or more vibration sensors include at least one sensor within the Dewar (see on cold finger), and at least one sensor attached to an imaging device (180; para. 38); a health monitoring module (part of 120, 190, 110 determining performance of cooler) configured to determine a health (performance of cooler) of the dewar cooler system (170) based on output from the vibration monitoring module (part of 120, 190, 110 sensing and controlling based on vibration).
Hoelter does not explicitly teach that the cooldown module is configured to: receive a time from a clock module and determine a cooldown time to a predetermined temperature to output the cooldown time, wherein the cooldown module is configured to output the cooldown time for determining a health of the dewar cooler system and/or a component thereof, and a health monitoring module configured to receive the cooldown time from the cooldown module and to determine the health of the dewar cooler system as a function of the cooldown time.  
However, Bihannic explicitly teaches a control module (part of 6-9) that is configured to: receive a time from a clock module (column 1, line 30-35, portion of controller that measures time counts time) and determine a cooldown time (TMF, column 2, line 5-10) to a predetermined temperature (target temperature cooled down to, column 1, line 30-40) to output the cooldown time, wherein the cooldown module is configured to output the cooldown time (TMF) for determining a health (“state of health of the cooler-detector” column 1, line 55-60) of a dewar cooler system (column 1, line 55 – column 2, line 11)(3); a health monitoring module (other part of 6-9) configured to receive the cooldown time (TMF) from the cooldown module (part of 6-9) and to determine the health (“state of health”) of the dewar cooler system (3) as a function of the cooldown time (TMF).  Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to modify the control system of Hoelter with the predictive maintenance controller structure and operations of Bihannic as described above, for the purpose of providing the ability to predict the need for maintenance from cooldown time without unduly increasing the bulk of the system and to obtain such prediction with efficient use of computer resources.
Supposing that the teachings of health monitoring by vibration sensors evidenced by Hoelter is not relied upon for any reason, Ogden shows that determining the health of a cryocooler by vibration sensor input is well known (see whole disclosure).  Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to modify Hoelter with the health monitoring control using vibration sensing as taught by Ogden for the purpose of providing a robust and varied health monitoring control system.
Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive in view of the new grounds of rejection above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
November 7, 2022